DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/1/2021 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2014/0272404 to Shake or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2014/0272404 to Shake in view of USPAP 2013/0295360 to Nagy and/or USPAP 2017/0313630 to PEET.
Claims 1 and 19, Shake discloses a reinforcing layer for a cementitious board comprising an inherently alkali-resistant fabric and a non-porous membrane, wherein the non-porous membrane has a thickness of less than 5 mils (see entire document including [0008]-[0010], [0018], [0022]-[0023] and [0052]). 
Regarding fabric being alkali-resistant, the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Plus, Nagy discloses that it is known in the art to construct cover sheets as alkali-resistant fabrics (see entire document including [0002], [0007], [0018], and [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover sheet fabric of Shake from an alkali-resistant fabric to provide the product with desirable physical properties. 
Regarding the non-porous membrane having a thickness of less than 5 mils, Shake discloses that the membrane can be applied in a thickness of 5 mils and that as the membrane dries the thickness will shrink [0052]. Therefore, Shake teaches the claimed membrane thickness. Plus, Shake discloses that membrane thickness is a known result-effective variable wherein thickness can be controlled to obtain the desired air infiltration/exfiltration and water penetration through the panel [0051]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of thickness, such as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 
Claim 2, the non-porous membrane comprises at least one continuous polymeric film ([0018] and Figure 1). 
Claim 3, Shake does not appear to specifically mention the at least one continuous polymeric film comprising a polyolefin but Shake discloses that the polymer may be any suitable material sued in fluid-applied membranes [0026]. PEET discloses that it is known in the art to use polyolefin in fluid-applied membranes (see entire document including [0002] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer film of Shake from any suitable water barrier film material, such as polyolefin, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 4, considering that the applied prior art discloses a substantially identical polymer film the claimed property appears to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the water vapor permeance, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 5, the reinforcing layer may further comprises at least one nonwoven mat ([0022]-[0024]). 
Claim 6, the nonwoven mat may comprise a polymeric fiber [0023]. 
Claim 7, the non-porous membrane is directly in contact with the at least one nonwoven mat ([0018] and Figure 1). 
Claim 8, the non-porous membrane may have a thickness of at least about 3 mils [0052]. 
Claim 9, the alkali-resistant fabric is adjacent to the non-porous membrane ([0018] and Figure 1). 
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 11, the alkali-resistant fabric comprises a polyester, a polyvinyl alcohol, a polypropylene, an alkali-resistant glass, or combination thereof [0023]. 
Claim 12, the alkali-resistant fabric comprises a scrim, a woven fabric, a braided fabric, a knitted fabric, or combination thereof ([0022]-[0024]). 
Claim 13, Shake does not appear to specifically mention the alkali-resistant fabric comprising a scrim but Nagy discloses that it is known in the art that to construct a cover sheet with a scrim, woven fabric, knitted fabric, braided fabric, or combination thereof [0021]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover sheet from any suitable material, such as a scrim, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 14, the alkali-resistant fabric may further comprises a binder [0024]. 
Claims 15 and 16, considering that the applied prior art discloses a substantially identical polymer film the claimed properties appear to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the membrane breaking strength and/or waterproofness, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 17 and 19, the reinforcing layer is disposed on at least one face of the cementitious board [0009]. 
Claim 18, the reinforcing layer provides an exterior surface of the cementitious board ([0018] and Figure 1).
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
The applicant asserts that Shake fails to teach or suggest the claimed non-porous membrane thickness of less than 5 mils. The Office respectfully disagrees. Shake discloses that the membrane can be applied in a thickness of 5 mils and that as the membrane dries the thickness will shrink [0052]. Therefore, Shake teaches the claimed membrane thickness. Plus, Shake discloses that membrane thickness is a known result-effective variable wherein thickness can be controlled to obtain the desired air infiltration/exfiltration and water penetration through the panel [0051]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of thickness, such as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, the current specification discloses that any thickness may be used dependent upon the membrane polymer chosen [0019] and Shake discloses that any suitable polymer material may be used [0026]. Therefore, the claimed thickness is not critical but rather a result of the selected membrane polymer and the desired panel performance.  

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789